Exhibit 10.2 SALON MEDIA GROUP, INC. VOTING AGREEMENT THIS VOTING AGREEMENT (this Agreement) is made as of February 28, 2013 by and among Salon Media Group, Inc., a Delaware corporation (the Company), and the stockholders of the Company identified on the signature page hereto (each a Specified Holder and collectively the Specified Holders). RECITALS A.The Specified Holders currently own convertible notes, shares of common stock, par value $0.001 per share (the Common Stock), and shares of preferred stock, par value $0.001 per share (the Preferred Stock and together with the Common Stock, the Company Stock), of the Company. B.The Company has offered to sell shares of its Common Stock to the holders of its related party advances, convertible notes and Preferred Stock in exchange for such related party advances, convertible notes and Preferred Stock (the Exchangeable Securities) as set forth in the form of purchase agreement previously provided to the Specified Holders (the Purchase Agreement). C.Each of the Specified Holders has executed a Purchase Agreement to exchange all related party advances, convertible notes and Preferred Stock owned by it for shares of Common Stock. Following the Exchange, each Specified Holder will hold the number of shares of Common Stock listed next to such Specified Holders name on Schedule A hereto (except for those shares of Common Stock such Specified Holder will receive following the Common Stock Increase (as defined below)). D.The Company does not have sufficient authorized shares of Common Stock under its Restated Certificate of Incorporation, as amended to date (the Company Charter), to issue in exchange for all the Exchangeable Securities if all holders thereof agree to the proposed exchange. E.The Board of Directors of the Company has approved the increase in the Companys authorized Common Stock from 30,000,000 shares to 150,000,000 shares (the Common Stock Increase) and has recommended that the stockholders of the Company approve the Common Stock Increase. F.The Company proposes to hold a special meeting of stockholders as soon as possible to approve the Common Stock Increase. NOW, THEREFORE, in consideration of the mutual premises and covenants set forth herein, the Company and each of the Specified Holders agree as follows: 1.
